62 F.3d 1432
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.The TIMKEN COMPANY, Plaintiff-Appellee,v.The UNITED STATES, Defendant-Appellee,andKoyo Seiko Co., Ltd., and Koyo Corporation of U.S.A.,Defendants-Appellants.
No. 94-15510.
United States Court of Appeals, Federal Circuit.
July 6, 1995.
ORDER

1
Upon consideration of Defendants-Appellants', Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A., Consent Stipulation to Dismiss this appeal,


2
IT IS HEREBY ORDERED that this action is dismissed without prejudice;  and it is further


3
ORDERED that if the Department of Commerce reverts to the challenged assessment methodology with respect to this review, Defendants-Appellants shall have sixty (60) days from the date the assessment instructions are issued to reinstate this appeal on notice to the clerk of this court.